                   Case 20-31082-lkg        Doc 24      Filed 01/27/21   Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                         )             In Proceedings
                                               )             Under Chapter 13
Teddy A Goodman                                )
Darla K Goodman                                )
                                               )             Bk. No.: 20-31082
Debtor./Debtors.                               )
                                               )
RUSSELL C. SIMON,                              )
CHAPTER 13 TRUSTEE                             )
           Objector.                           )
                                               )
                                               )
US BANK TRUST NA TRUSTEE                       )
CLAIM NO. 8                                    )
            Creditor/Respondent.               )

  TRUSTEE'S OBJECTION TO CLAIM NO. 8 FILED BY US BANK TRUST NA TRUSTEE

         COMES NOW, RUSSELL C. SIMON, Chapter 13 Trustee, and objects to the claim of the above

named creditor filed in this proceeding. The Trustee OBJECTS for the following reasons:

         1.    The instant case commenced on November 25, 2020.

         2.    Creditor has filed a Proof of Claim on January 14, 2021 asserting an arrearage amount of

               $47,262.88.

         3.    In support of the claim Creditor attached the Official Form B410 Attachment. Said form

               completed Part 3 which lists the principal and interest due of $47,262.88.

         4.     The Official Form B410 Attachment failed to include the part 5 loan payment history to

               provide a breakdown of the principal and interest due.

         5.    Based upon the foregoing, the proof of claim must be reduced by the amount of the total

               prepetition arrearage of $47,262.88.

         WHEREFORE, PREMISES CONSIDERED, the Trustee prays that the total amount necessary
to cure default as of the petition date on Court Claim No. 8 be reduced from $47,262.88 to $0.00, and
for all other relief this Court deems just and equitable.
                   Case 20-31082-lkg     Doc 24    Filed 01/27/21    Page 2 of 3


                                                         Respectfully Submitted,

                                                         /s/ Russell C. Simon
                                                         RUSSELL C. SIMON, TRUSTEE

Dated: January 27, 2021


RUSSELL C. SIMON
Chapter 13 Trustee
24 Bronze Pointe
Swansea, Illinois 62226
(618) 277-0086

                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was mailed to the following interested parties who have not been electronically notified by
first class mail on this 27th day of January 2021:


Teddy A Goodman
Darla K Goodman
3090 Hanover Rd
Waterloo, IL 62298-5347


RONALD A BUCH
5312 W MAIN
BELLEVILLE, IL 62226


US BANK TRUST NA TRUSTEE
C/O BSI FINANCIAL SERVICES
314 FRANKLIN ST
P. O. BOX 517
TITUSVILLE, PA 16354


BSI Financial Services
1425 Greenway Dr
Ste 400
Irving, TX 75038-2480


BSI FINANCIAL SERVICES
1425 GREENWAY DR
STE 400
IRVING, TX 75038
                  Case 20-31082-lkg   Doc 24   Filed 01/27/21   Page 3 of 3



US BANK NA
ATTN: LORI HARP, VICE PRESIDENT
4801 FREDERICA ST
OWENSBORO, KY 42301
Certified Mail
                                                    /s/Mindy
